Title: From John Adams to a Friend in London, 21 January 1775
From: Adams, John
To: 


     
      
       January 21, 1775
      
     
     “You have no doubt, long before this time, heard the particulars of the General Congress, and that the court and the country have digested their thoughts upon them, if not adopted their consequent plans of conduct. God grant that the nation and parliament may think favourably of them, and grant the prayer of our petition to the King. Britain and America are made to be friends; and it is the most unnatural, detestable quarrel between them that ever happened in the world. Britons and Americans may write or say what they will, but this quarrel never will and never can be made up, but by restoring us to the state we were in, in 1763. It is as certain as that London or Boston exist, that no other plan or scheme of policy that ever can be invented will keep the two countries together, but that which nature dictated, and which experience found useful for 150 years. It is in vain, it is delirium, it is frenzy to think of dragooning three millions of English people out of their liberties, at the distance of 3000 miles. It is still more extravagantly wild for a nation to think of doing it, when itself is sinking down into a bottomless gulph of debt, in order to make the conquered lift her out of it.
     “The Congress have drawn a line by the banks of the ocean. They have claimed their own exclusive jurisdiction in all interior concerns, and in all cases of taxation. They have left to Great Britain the exclusive sovereignty of the ocean, and over their trade. They have placed both upon constitutional principles; and if Britons are not content with all we have but our liberty, we say as the corporation of London said to the King in 1770, “We call God and men to witness, that as we do not owe our liberty to those nice and subtle distinctions which pensions and lucrative employments have invented, so neither will we be deprived of it by them; but as it was gained by the stern virtue of our ancestors, by the virtue of their descendants it shall be preserved.”
     “The Congress consisted of the representatives of twelve colonies. Three millions of free white people were there represented. Many of the members were gentlemen of ample fortunes and eminent abilities. Neither corruption nor intrigue had any share, I believe, in their elections to this service, and in their proceedings you may see the sense, the temper and principles of America, and which she will support and defend, ever by force of arms, if no other means will do.”
     “The state of this province is a great curiosity: I wish the pen of some able historian may transmit it to posterity. Four hundred thousand people are in a state of nature, and yet as still and peaceable at present as ever they were when government was in full vigour. We have neither legislators nor magistrates, nor executive officers. We have no officers but military ones. Of these we have a multitude chosen by the people, and exercising them with more authority and spirit than ever any did who had commissions from a Governor.
     
     “The town of Boston is a spectacle worthy of the attention of a deity, suffering amazing distress, yet determined to endure as much as human nature can, rather than betray America and posterity. General Gage’s army is sickly, and extremely addicted to desertion. What would they be if things were brought to extremities? Do you think such an army would march through our woods and thickets, and country villages, to cut the throats of honest people contending for liberty?
     “The neighbouring colonies of New-Hampshire, Rhode-Island, and Connecticut, are arming and training themselves with great spirit, and if they must be driven to the last appeal, devoutly praying for the protection of heaven.
     “There is a spirit prevailing here, such as I never saw before. I remember the conquest of Louisburg in 1745; I remember the spirit here when the Duke d’Anville’s squadron was upon this coast, when forty thousand men marched down to Boston, and were mustered and numbered upon the common, compleat in arms, from this province only in three weeks; but I remember nothing like what I have seen these six months past.”
    